Appellate Case: 21-3231     Document: 010110672843       Date Filed: 04/19/2022    Page: 1
                                                                                   FILED
                                                                       United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                          Tenth Circuit

                              FOR THE TENTH CIRCUIT                           April 19, 2022
                          _________________________________
                                                                          Christopher M. Wolpert
                                                                              Clerk of Court
  RANDY MCCOLLUM; RONNIE
  MCCOLLUM,

        Plaintiffs - Appellants,

  v.                                                          No. 21-3231
                                                  (D.C. No. 2:21-CV-02493-HLT-GEB)
  FRANK MCCOLLUM; DONNIE                                        (D. Kan.)
  MCCOLLUM,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT*
                          _________________________________

 Before HARTZ, BALDOCK, and McHUGH, Circuit Judges.
                   _________________________________

       Plaintiffs/Appellants Randy McCollum and Ronnie McCollum, citizens of

 Kansas proceeding pro se, filed a civil action against Defendants/Appellees Frank

 McCollum and Donnie McCollum, fellow citizens of Kansas.1 In their complaint,


       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Federal Rule of Appellate Procedure 32.1 and Tenth Circuit Rule 32.1.
       1
          Because all of the parties share the same last name, we refer to the parties by
 their first names. Further, because Randy and Ronnie proceed pro se, “we liberally
 construe [their] filings, but we will not act as [their] advocate.” James v. Wadas, 724
 F.3d 1312, 1315 (10th Cir. 2013).
Appellate Case: 21-3231    Document: 010110672843         Date Filed: 04/19/2022    Page: 2



 Randy and Ronnie seemingly asserted claims based on fraud/embezzlement, the

 failure to repay a loan, and elder abuse/physical injury. The district court issued an

 order to show cause why subject-matter jurisdiction existed over the action. Randy

 and Ronnie answered the show cause order, indicating the fraud/embezzlement

 underlying one of their claims involved crop insurance funds regulated by the United

 States Department of Agriculture (“USDA”). But Randy and Ronnie did not identify

 any federal statute creating a private right of action. The district court dismissed the

 action for lack of subject-matter jurisdiction, and Randy and Ronnie appeal. We

 affirm.

                                 I.     BACKGROUND

       Randy and Ronnie filed a complaint that identified themselves, as well as

 Frank and Donnie, as citizens of Kansas. In their complaint, Randy and Ronnie

 advanced a claim for “embezzlement,” alleging in July 1998, Frank used Ronnie’s

 social security number to obtain USDA crop insurance funds, but Frank retained all

 of the crop insurance funds for his personal use. ROA Vol. I at 7. Randy and Ronnie

 also advanced a claim sounding in contract law based on Frank’s and Donnie’s

 alleged failure to repay a $5,000 loan for a tractor. Finally, through their complaint,

 they advanced a claim for “elder[] abuse[]” against Frank based on an unspecified

 incident in November 2008. Id. at 8.

       Relative to jurisdiction, Randy and Ronnie checked off the box on the

 complaint form for a civil or equal rights action arising under 28 U.S.C. § 1343. The

 district court issued an Order and Notice to Show Cause, in part directing Randy and

                                             2
Appellate Case: 21-3231     Document: 010110672843        Date Filed: 04/19/2022       Page: 3



 Ronnie to identify how the court could take subject-matter jurisdiction over the

 action where the action did not appear to advance a claim for the deprivation of a

 civil right. Randy and Ronnie responded to the order by scribbling several notations

 onto the order and returning it to the district court. In one place, they indicated

 “USDA & crop insurance[,] [t]hey are Federal Busines[s].” Id. at 33. In another

 place, they wrote “Frank McCollum put a hay hook 2 inches in the top of Randy[]

 McCollum[‘s] head. We are getting x-rays from Eureka, KS hospital. [T]his is

 attempt[ed] murder.” Id. And Randy and Ronnie submitted to the district court a copy

 of 7 U.S.C. § 1515, which pertains to a crop insurance fund program. Randy and

 Ronnie, however, did not identify how their action involved the alleged deprivation

 of a civil right.

        The district court dismissed the action for want of subject-matter jurisdiction.

 In support of this conclusion, the district court observed there was not diversity of

 citizenship between the parties and the claims advanced by Randy and Ronnie,

 although partially involving monies distributed by a federal agency, sounded in state

 tort and contract law. Randy and Ronnie appeal, advancing the same statements they

 presented in response to the district court’s order to show cause.

                                  II.    DISCUSSION

        Pursuant to Federal Rule of Civil Procedure 12(b)(1), a district court may

 dismiss a complaint for lack of subject-matter jurisdiction. Where, as here, a district

 court dismisses an action for lack of subject-matter jurisdiction without taking



                                             3
Appellate Case: 21-3231     Document: 010110672843         Date Filed: 04/19/2022        Page: 4



 evidence, we review the dismissal de novo. Pueblo of Jemez v. United States, 790

 F.3d 1143, 1151 (10th Cir. 2015).

        “The burden of establishing subject-matter jurisdiction is on the party asserting

 jurisdiction.” Montoya v. Chao, 296 F.3d 952, 955 (10th Cir. 2002). Thus, Randy and

 Ronnie needed to identify a basis upon which the district court could take jurisdiction

 over their case and reach the merits of their claims. “The district courts of the United

 States . . . are ‘courts of limited jurisdiction. They possess only that power authorized

 by Constitution and statute.’” Exxon Mobil Corp. v. Allapattah Servs., Inc., 545 U.S.

 546, 552 (2005) (quoting Kokkonen v. Guardian Life Ins. Co. of Am., 511 U.S. 375,

 377 (1994)). Generally speaking, through 28 U.S.C. §§ 1331 and 1332, “Congress

 granted federal courts jurisdiction over two general types of cases: cases that ‘arise

 under’ federal law, § 1331, and cases in which the amount in controversy exceeds

 $ 75,000 and there is diversity of citizenship among the parties, § 1332(a).” Home

 Depot U. S. A., Inc. v. Jackson, 139 S. Ct. 1743, 1746 (2019). Where Randy and

 Ronnie alleged in their complaint that they and Frank and Donnie are all citizens of

 Kansas, ROA Vol. I at 6, the action could not arise in diversity jurisdiction.

 Accordingly, Randy and Ronnie needed to satisfy § 1331’s federal-question

 jurisdiction for the district court to possess authority to entertain the action. See

 Caterpillar Inc. v. Williams, 482 U.S. 386, 392 (1987) (“Absent diversity of

 citizenship, federal-question jurisdiction is required.”).

        “The presence or absence of federal-question jurisdiction is governed by the

 ‘well-pleaded complaint rule,’ which provides that federal jurisdiction exists only

                                              4
Appellate Case: 21-3231     Document: 010110672843         Date Filed: 04/19/2022      Page: 5



 when a federal question is presented on the face of the plaintiff’s properly pleaded

 complaint.” Id. Additionally, for a plaintiff to invoke federal-question jurisdiction,

 the “cause of action must either be (1) created by federal law, or (2) if it is a

 state-created cause of action, its resolution must necessarily turn on a substantial

 question of federal law.” Nicodemus v. Union Pac. Corp., 318 F.3d 1231, 1235 (10th

 Cir. 2003) (internal quotation marks omitted).

        “The ‘vast majority’ of federal-question jurisdiction cases [are those where] a

 ‘suit arises under the law that creates the cause of action.’” Id. at 1236 (quoting

 Merrell Dow Pharms. Inc. v. Thompson, 478 U.S. 804, 808 (1986)). Here, while

 Randy and Ronnie alleged, relative to their embezzlement claim, that the USDA

 played a role in distributing to Frank the money at issue, they did not identify any

 federal statute providing for a private federal cause of action for the facts they

 alleged in their complaint.2 Nor did they identify any federal statute relative to claims

 based on a loan, elder abuse, or attempted murder. Accordingly, Randy and Ronnie,

 having not identified a federal statute creating a private right of action, needed to

 demonstrate their claims involved a substantial question of federal law. See Morris v.


        2
          Randy and Ronnie attempted to rely upon 7 U.S.C. § 1515. To be sure, this
 provision does provide for an enforcement action where an individual engaged in
 fraud or provided false information when obtaining funds from the Federal Crop
 Insurance Corporation. 7 U.S.C. § 1515(h); see also 7 U.S.C. § 1502(b)(5) (defining
 Corporation as used in § 1515(h)). But the provision gives authority to the Secretary
 of Agriculture to pursue such an action, not a private individual. See 7 U.S.C.
 § 1515(h)(3), (4). And Congress giving authority to a federal agency to enforce
 violations of a federal program can cut against the existence of a private right of
 action. See Middlesex Cnty. Sewerage Auth. v. Nat’l Sea Clammers Ass’n, 453 U.S.
 1, 13–14, 22 (1981).
                                              5
Appellate Case: 21-3231     Document: 010110672843        Date Filed: 04/19/2022       Page: 6



 City of Hobart, 39 F.3d 1105, 1111 (10th Cir. 1994) (concluding that where plaintiff

 did not identify federal law creating cause of action for contract claim, “federal

 jurisdiction will lie only if resolution of th[e] breach of contract claim requires

 resolution of a substantial question of federal law”).

       “When making the determination of whether a nonfederal claim turns on a

 substantial question of federal law, courts should exercise ‘prudence and restraint.’”

 Id. (quoting Merrell Dow Pharms. Inc., 478 U.S. at 810). “[F]ederal jurisdiction can

 be found in state-law created causes of action if the right to relief turns on the

 construction of a federal law.” Id. “Nevertheless, the ‘mere presence of a federal

 issue in a state cause of action does not automatically confer federal-question

 jurisdiction.’” Id. (quoting Merrell Dow Pharms. Inc., 478 U.S. at 813). Randy and

 Ronnie did not identify any question of federal law, substantial or otherwise,

 underlying their claims based on a loan, elder abuse, and attempted murder. Nor can

 we imagine any such question of federal law exists where these claims are inherently

 and entirely state-law in nature. And, although the “embezzlement” claim allegedly

 involved funds distributed by a federal agency, nothing on the face of Randy’s and

 Ronnie’s complaint or their response to the show cause order suggested resolution of

 the claim would entail interpreting any federal law. Rather, the claim appeared to

 focus on whether Frank had Ronnie’s permission to use Ronnie’s social security

 number and retain the federal crop insurance funds, or if Frank entered into an

 agreement with Ronnie to perform the administrative tasks necessary to obtain the

 crop insurance funds on Ronnie’s behalf and then distribute all or part of the funds to

                                             6
Appellate Case: 21-3231    Document: 010110672843        Date Filed: 04/19/2022    Page: 7



 Ronnie. ROA Vol. I at 7–8. Accordingly, if Randy’s and Ronnie’s claims may be

 heard in any court, they would need to present the claims in a state court rather than a

 federal court.

                                 III.   CONCLUSION

       We AFFIRM the district court’s dismissal of Randy’s and Ronnie’s action for

 want of subject-matter jurisdiction.


                                             Entered for the Court


                                             Carolyn B. McHugh
                                             Circuit Judge




                                            7